DETAILED ACTION
This communication is in response to the after final amendment filed on 3/9/21 in which claims 1 and 7 were amended. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Response to Arguments
Applicant argues:
Harris teaches various systems and methods in which users can augment images using extrinsic content obtained through social media. The content used for augmenting is always related to the images, in some cases because of location relevance of the images (i.e., geofeed or context content), and in some cases because of objects identified within the images. 
However, Harris does not require that the user was ever at the location where the image was taken. We know that because Harris specifically teaches that the images can be photographs or live action shots. See e.g., Harris para [0014], 
Harris' failure to require user location where an image is taken is important because there is a potentially significant marketing advantage to limiting access to a business' filters, logos or other advertising materials to times when a potential customer is actually within a given geographic area. For example, Disney might want to enhance the perceived value of a given photo border by only making it available for use with photos taken while at Disneyland or Disney World. Harris doesn't teach, suggest, or motivate one of ordinary skill to do that. 
On the other hand, currently amended Claims 1 and 7 do address that distinction. Claim 1 is amended to include the step of "[using] the location metadata to establish that the captured image was obtained while the user was present within the geographic area, thereby allowing the user to access the multiple context images associated with the geographical area from the data store...."
Applicant’s arguments have been considered but are unpersuasive. Harris teaches comparing the geolocation information of the content and the geolocation of a physical space being viewed before augmenting the view of the physical space (see paragraphs 11-12).  Harris further teaches that the view of the physical space is not limited to an image being displayed in real-time through a camera lens, but may also include an image that is stored and displayed (see paragraph 9).  For instance, Harris teaches that the reality context module is configured to obtain the reality contextual information based on image recognition of image features such as buildings, structures, and/or other identifiable objects taken from the view of the physical space (see paragraphs 37, 52). More specifically, Harris teaches that if the physical space has been imaged and stored as a photograph, the contextual information may be obtained from EXIF data that describes the image or physical space (see paragraph 65).  Thus, Harris discloses “us[ing] the location metadata to establish that the captured image was obtained while the user was present within the geographic area, thereby allowing the user to access the multiple context images associated with the geographical area from the data store,” because it only augments the view of the physical space after the geolocation metadata associated with the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS et al. (U.S. Pub. No. 2014/0280278) (“Harris”).

Regarding claim 1, Harris discloses [a] method of reducing filtering and composing steps, by utilizing a data store that associates multiple context images with a geographical area; the method comprising: (Harris, paragraph 5, teaches a method for augmenting a view of a physical space of one or more geographically definable locations with social media and/or content originating from one or more geo-locations; Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken)
while a user operates a media capture device at a first location within the geographical area; the media capture device (1) captures an image, and (2) promptly associates the user-captured image with location metadata corresponding to the first location; (Harris, paragraph 9, teaches capturing a view of a physical space including an image being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations))
carrying the media capture device to a second location outside of the geographical area; (Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken)
while the media capture device is at the second location, outside of the geographical area, using the media capture device to: (Harris, paragraph 13, teaches the processing is performed at a device used to display the view of the physical space or at another device)
(1) use the location metadata to establish that the captured image was obtained while the user was present within the geographic area, thereby allowing the user to access the multiple context images associated with the geographical area from the data store; (Harris, paragraph 7, teaches obtaining content contextual information that describes the context in which the social media content was created, the contextual information including a geo-location; content context module obtains the contextual information available as the Exchangeable Image File (“EXIF”) data embedded in images from the user who created the content; Harris, paragraph 8, teaches determining social media content that is to augment the view of the physical space based on contextual information e.g., the social media content is filtered using various geofeed parameters (e.g., geo-location, hashtags, identification of types of content, content providers, etc.); Harris, paragraph 11, teaches that the augmented reality module compares the content contextual information and the reality contextual information (thereby confirming that the user was present within the geographic area corresponding to the social media content))
 (2) select a context image from among the accessed multiple context images; and (Harris, paragraph 11, teaches comparing the content contextual information and the reality contextual information to determine a match between the content contextual information and the reality contextual information; Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed)
 (3) combine the selected context image with the user-captured image to produce a composite image (Harris, paragraph 12, teaches augmenting the view of the physical space with the social media content).
Harris, paragraph 13, teaches the processing is performed at a device used to display the view of the physical space or at another device. Yet, Harris does not expressly disclose carrying the media capture device to a second location outside of the geographical area. However, Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to perform the augmentation of a captured image at a location other than the location at which the image was captured, at least because the processing may be performed at a device other than the capturing device and the location information is included in the captured image. 

Regarding claim 2, Harris discloses the invention of claim 1 as discussed above. Harris further discloses wherein the composite image is circulated to social media friends of the user (Harris, paragraph 43, teaches sharing a geofeed via a content provider such as a social media provider, email, SMS text, etc.).

Regarding claim 3, Harris discloses the invention of claim 1 as discussed above. Harris further discloses wherein the context image comprises at least one of a sensory expression, and a graphic overlay (Harris, paragraph 50, teaches the augmented reality space is overlaid 

Regarding claim 4, Harris discloses the invention of claim 3 as discussed above. Harris further discloses wherein context image comprises a composing parameter (Harris, paragraph 35, teaches the social media content that is to augment the view of the physical space is filtered in and/or out using various geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.) such as to indicate that certain content be included and/or excluded from consideration for augmenting the view of the physical space).

Regarding claim 5, Harris discloses the invention of claim 4 as discussed above. Harris  further discloses wherein the composing parameter comprises at least one of a product, a set of dates, a set of times, and a restriction (Harris, paragraph 31, teaches a geofeed definition that describes a geofeed such that a geofeed may be dynamically generated based on the geofeed definition; Harris, paragraph 35, teaches the social media content that is to augment the view of the physical space is filtered in and/or out using various geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.) such as to indicate that certain content be included and/or excluded from consideration for augmenting the view of the physical space).

Regarding claim 6, Harris discloses the invention of claim 1 as discussed above. Harris further discloses wherein inclusion in the data store of at least some of the multiple context images are sponsored by a third-party merchant (Harris, paragraph 32, teaches aggregating content from content providers in relation to the geofeed and store the content in association with a geofeed identifier; Harris, paragraph 33, teaches accessing content from a social media platform).

Regarding claim 7, Harris discloses [a] method of reducing steps for a user to incorporate location-relevant context images into a social media post, the method comprising: (Harris, paragraph 5, teaches a method for augmenting a view of a physical space of one or more geographically definable locations with social media and/or content originating from one or more geo-locations; Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken)
while a media capture device is located inside a designated geographical area, using a media capture device to (1) capture an image, and (2) use location data from the media capture device to establish that the image was captured within the designated geographical area, thereby rendering the user eligible to receive a selection of context images identified by a third-party source as being associated with the geographical area, (Harris, paragraph 9, teaches capturing a view of a physical space including an image being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations); the association of geolocation data with the captured image is interpreted as the claimed establishing that the Harris, paragraphs 12-13, teaches comparing the geolocation information of the augmentation content with the geolocation information of the captured image and determining a match before augmenting the view of the physical space with the social media content, thus disclosing the intended use limitation “thereby rendering the user eligible to receive a selection of context images identified by a third-party source as being associated with the geographical area”)
while the user is located outside a geographical area, (1) selecting a context image from the selection of context images, and (2) combining the selected context image with the user-captured image to produce a composite image; and (Harris, paragraph 11, teaches comparing the content contextual information and the reality contextual information to determine a match between the content contextual information and the reality contextual information; Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed; Harris, paragraph 34, teaches that the contextual information describes the context in which the social media content was created; the contextual information for the content includes a geo-location; the contextual information is obtained from the content itself, such as when the contextual information is available as EXIF data embedded in images, from the social media content provider and/or from other sources (e.g., the user who created the content) (the image capture device that generated the social media content with the embedded location information is interpreted as the claimed third-party source))
distributing the composite image in the social media post (Harris, paragraph 43, teaches sharing a geofeed via a content provider such as a social media provider, email, SMS text, etc.).
Harris, paragraph 13, teaches the processing is performed at a device used to display the view of the physical space or at another device. Yet, Harris does not expressly disclose selecting a context image while the user is located outside a geographical area. However, Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to perform the augmentation of a captured image at a location other than the location at which the image was captured, at least because the processing may be performed at a device other than the capturing device and the location information is included in the captured image. 

Regarding claim 8, Harris discloses the invention of claim 7 as discussed above. Harris further discloses wherein the production of the composite image comprises generating at least one of a future context image and a sample user-captured image, to create a template for a future event (Harris, paragraph 22, teaches that the geofeed includes a collection of content aggregated from various content providers, that is relevant to a geographically definable location; the content providers include, e.g., social media providers, online knowledge databases, and/or other providers that can distribute content relevant to a geo location; Harris, paragraph 24, teaches the content is automatically tagged with information, including geographic information that specifies a location where the content was created, after the content was created (the content with the tagging information is interpreted as the claimed future context image)).

Regarding claim 9, Harris discloses the invention of claim 8 as discussed above. Harris further discloses wherein the user is restricted from circulating the composite image until the user captures a user-captured image with metadata corresponding to the second location (Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed and then augmenting the view of the physical space with the social media content). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hammond (see PTO892) teaches augmented reality control systems; Mabotuwana (see PTO892) teaches automatic detection and retrieval of prior annotations relevant for an imaging study for efficient viewing and reporting; Baron (see PTO892) teaches a process for creating an augmented image; Ahuja (see PTO892) teaches a method for images with interactive filters; Poletto (see PTO892) teaches methods for ephemeral eventing; Allen (see PTO892) teaches a user interface to augment an image; Mehedy (see PTO892) teaches generating personalized routes for one or more users; Johnston (see PTO892) teaches a method for comprehensive integrated and universal content selling; Barrington (see PTO892) teaches a method geolocation of social media posts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178